Citation Nr: 1044774	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1980 and 
from November 1981 to December 1984.  He also had service with 
the South Carolina Army National Guard from April 1979 to October 
1981 and from June 1988 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In January 2007, the Veteran participated in an informal 
conference with a Decision Review Officer at the RO.


FINDINGS OF FACT

1.  The Veteran had periods of active duty for training (ACDUTRA) 
from August 22, 2005, to August 26, 2005; from August 30, 2005, 
to September 2, 2005; from September 19, 2005, to September 23, 
2005; and, from September 27, 2005, to September 30, 2005.

2.  The Veteran did not injure or aggravate his lumbar spine in 
the line of duty during any period of active service or ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction).  Id.; Pelegrini, 18 Vet. App. 
at 112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a July 2006 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA; this 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  The 
October 2006 rating decision reflects the initial adjudication of 
the claim after issuance of this letter.  Hence, the July 2006 
letter-which meets the content of notice requirements described 
in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records.  There is some indication that there may be 
National Guard records that are missing from the claims file.  
However, the RO has exhausted all avenues for obtaining such 
records, if they exist, and documented the search in a September 
2006 memorandum, in which the RO formally determined that the 
records were unavailable.  The Veteran was informed of this.  As 
such, the Board finds that the RO has met the duty to assist in 
attempting to locate all of the Veteran's service records.

As shown below, the Board finds that there is no evidence of an 
injury occurring in the line of duty during a period of ACDUTRA 
and no evidence that the Veteran's back disorder began during 
active service.  As such, even though the Veteran has submitted 
an opinion from a private physician, this opinion is based upon 
an assumption that the Veteran incurred an injury during active 
service.  Since this is not the case, the Board does not need to 
remand for an examination.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's service at 
issue here, the applicable laws and regulations permit service 
connection only for disability resulting from disease or injury 
incurred or aggravated in the line of duty while performing 
ACDUTRA or injury incurred or aggravated in the line of duty 
while performing inactive duty for training (IDT).  See 38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

The Veteran had active service from June 1980 to July 1980 and 
from November 1981 to December 1984.  He does not contend that 
his low back disability began during this service, and his 
service treatment records, including separation examinations, 
indicate that his spine was normal during such service.

A service personnel record shows that the Veteran had service 
with the South Carolina National Guard from April 1979 to October 
1981 and from June 1988 to June 2006.  He also had service with 
the Navy Reserves from October 1981 to November 1981 and from 
December 1984 to October 1987.

Insurance documents dated in August 2001 reveal that the Veteran 
was in an automobile accident and that x-rays were taken of his 
cervical, lumbar, and thoracic spine.

Service personnel records show that the Veteran was ordered to 
ACDUTRA from August 22, 2005, to August 26, 2005, from August 30, 
2005, to September 2, 2005, from September 19, 2005, to September 
23, 2005, and from September 27, 2005, to September 30, 2005.

An October 27, 2005, private record shows that the Veteran 
reported back pain.  He stated that he had been treated in the 
emergency room recently for a fungal infection in his genital 
area.  He thought it may have spread to his back because he had a 
lot of lower back pain and difficulty sitting.  He had a benign 
past medical history.  The assessment was a pilonidal cyst.

A December 1, 2005, private record shows that the Veteran was 
referred to a general surgeon on November 4 for back pain.  It 
was determined that the pain was due to prostatitis, and most of 
his symptoms resolved.  He then tried to jog, and his symptoms 
returned.  He reported a back injury from an automobile accident 
in 2002.  X-rays revealed a significantly degenerative and 
calcified spurring present in the L2-L3 disc space.  The 
assessment was degenerative disc disease at L2-L3.

The Veteran's 2005 federal tax document indicates that the 
Department of Defense was his employer and the primary source of 
his income that year.

A January 18, 2006, private treatment record shows that the 
Veteran reported back pain for the past three-and-a-half months.  
The symptoms began around October 1, 2005.

In a March 2006 written statement, the Veteran indicated that the 
automobile accident in 2001 caused his back problems.  He noted 
in a subsequent October 2006 communication that his unit was 
aware of this injury.

A March 2006 private treatment record shows that the Veteran's 
low back pain began on November 21, 2005, and his back pain began 
on January 5, 2006.

April 2006 National Guard personnel records indicate that the 
Veteran had been unable to drill since December 2005.  It was 
recommended that he be separated from the National Guard, since 
he was no longer fit for assignment in any military occupational 
specialty.

In his June 2006 claim, the Veteran indicated that his back 
disability began in October 2005.

In a September 2006 written statement, the Veteran indicated that 
his VA doctor told him that his back disability was more likely 
than not the result of his service with the South Carolina Army 
National Guard.

A September 2006 VA outpatient record shows that the Veteran 
reported having injured his back while he was on active duty with 
the National Guard.

In an October 2006 written statement, the Veteran indicated that 
tax records reveal that the federal government was his only 
employer during 2005.  Therefore, it was shown that he had a 
spinal injury while working for the government.

In a separate October 2006 written statement, the Veteran gave an 
address where he was using the machines when he hurt his back.

A January 2007 private chiropractor's report indicates that the 
Veteran stated that his back problems began with an injury in 
2005 while he was with the National Guard.

In a January 2007 informal conference report, the Veteran 
indicated that he was offered a job as a mechanic with his 
reserve unit, but he was told that he needed to lose weight.  He 
began working out at a local gym in order to get himself back in 
shape.  This was in the fall of 2005.  By October 2005, he had 
developed back pain and was eventually diagnosed in December 2005 
with a serious low back and cervical spine condition.  He 
believed that he injured himself during the vigorous workouts and 
believed that the workouts were related to his reserve service 
duty.  Specifically, he felt that his reserve service aggravated 
a pre-existing back condition.

A January 2007 report of contact indicates that the Veteran 
noticed a mistake in his informal conference report.  
Specifically, he had not been working out at a local gym.  
Rather, he had worked out with the gymnastic equipment at the 
National Guard Armory.  

In a January 2007 VA outpatient treatment record, the Veteran 
indicated that his back pain began after six weeks of National 
Guard duty.  He was not aware that he had a spinal injury.  His 
place of employment at that time was the South Carolina Army 
National Guard, and he injured himself on October 6, 2005.  He 
was a mechanic and was also injured working out in a gym.  He 
noted the automobile accident in August 2001.

In a February 2007 written statement, the Veteran indicated that 
he worked out with the exercise machines at the South Carolina 
National Guard Armory in Anderson, South Carolina.  It was 
required three times a week, and the Veteran was encouraged to 
work out more due to his weight.  He was told that he had a 
chance at a temporary job for the Active Guard Reserve, which 
could lead to a full-time job.

In an April 2007 written statement, J.W., M.D. indicated that the 
Veteran had chronic neck and back pain for some time.  He had 
degenerative disc disease of the lumbar spine, which has more 
than likely existed for quite some period of time.  It was Dr. 
W's opinion that it was very likely that this chronic problem was 
aggravated by the vigorous physical fitness program that the 
Veteran was on while he was on active duty in the U.S. Army 
Reserves.

In a May 2007 written statement, the Veteran indicated that he 
was injured during his ACDUTRA from August 22, 2005, to September 
30, 2005.

Based on the record, as detailed in pertinent part above, the 
Board finds that the evidence preponderates against a finding 
that the Veteran injured his back during ACDUTRA.  While there is 
a short period of time between when the Veteran completed his 
period of ACDUTRA on September 30, 2005, and the first treatment 
for his back on October 27, 2005, the evidence consistently shows 
that the Veteran did not injure his back during his period of 
ACDUTRA in September 2005, and his back pain did not begin until 
at least October 1, 2005.  Until the Veteran's May 2007 written 
statement, he consistently asserted that his back began to hurt 
in October 2005.  The Veteran is certainly competent to report 
his medical history and his symptomatology.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, given that 
the May 2007 statement conflicts with all other medical and lay 
evidence of record, the Board finds that the Veteran's May 2007 
statement that he injured his back during his ACDUTRA from August 
22, 2005, to September 30, 2005, is not credible and therefore 
lacks probative value.

The probative evidence includes the Veteran's assertions that he 
aggravated a back disorder that he believed began in August 2001, 
when he was working out in order to obtain a temporary job with 
his National Guard unit.  To the extent that the Veteran was 
voluntarily exercising in order to secure this job with the South 
Carolina National Guard, there is no basis for a claim for VA 
benefits.  Furthermore, the Veteran asserts that he was using the 
equipment in the National Guard armory.  However, service 
connection is not permitted on this basis either.

The Board acknowledges that there is documentation of back pain 
within a short period of time after the Veteran ended his period 
of ACDUTRA on September 30, 2006.  However, even if the Veteran 
did injure his back during this time period, there is no ACDUTRA 
injury report or line of duty determination.  As such, there is 
no evidence that any such injury occurred in the line of duty.  
Without an injury occurring in the line of duty, the period of 
ACDUTRA referred to by the Veteran is not considered active 
service for VA compensation purposes, and, therefore, service 
connection cannot be assigned for any disability stemming from 
this period.  38 C.F.R. § 3.6.

Furthermore, while the Veteran submitted an April 2007 opinion 
from a private physician that his back problem was aggravated by 
the vigorous fitness program he underwent while on active duty in 
the Army Reserves, the Board finds that this opinion has no 
probative value, since it has been determined that the Veteran 
did not have active service during the time that he experienced 
his back pain.

Finally, it is noted that presumptive service connection for 
chronic disease under 38 C.F.R. §§ 3.307 and 3.309 is also not in 
order, regardless of whether arthritis was demonstrated within 
one year of a period of ACDUTRA.  Indeed, such presumptions do 
not apply to ACDUTRA service, and, again, the Veteran's ACDUTRA 
in this case has not been shown to qualify as active service 
under 38 C.F.R. § 3.6, precluding a grant of service connection 
on any basis.

For the above reasons, the Board concludes that the evidence 
preponderates against a finding that the Veteran incurred a back 
injury in the line of duty during a period of ACDUTRA or any 
other period of active service.  As such, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


